Citation Nr: 1814786	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  14-13 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for anemia, to include as due to herbicide agent exposure.

2.  Entitlement to service connection for hypertension, to include as due to herbicide agent exposure and/or as secondary to a service-connected disability.

3.  Entitlement to service connection for erectile dysfunction, to include as due to herbicide agent exposure and/or as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel
INTRODUCTION

The Veteran had active service in the Army from January 1966 to October 1967, to include service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In December 2015, the Board remanded the Veteran's claims for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).


FINDINGS OF FACT

1.  Anemia was not shown in service or within a year of service discharge; and the weight of the evidence fails to establish that the Veteran's diagnosed anemia is etiologically related to his active service, caused or aggravated by a service-connected disability, or was the result of his presumed herbicide agent exposure during service.  

2.  Hypertension was not shown in service or within a year of service discharge; and the weight of the evidence fails to establish that the Veteran's diagnosed hypertension is etiologically related to his active service, caused or aggravated by a service-connected disability, or was the result of his presumed herbicide agent exposure in service.  

3.  The weight of the evidence is against a finding that the Veteran's erectile dysfunction is due to or the result of his active service or caused or aggravated by a service connected disability or was the result of his presumed herbicide agent exposure during service.

CONCLUSIONS OF LAW

1.  The criteria for service connection for anemia have not been met.  38 U.S.C.§ 1110 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

2.  The criteria for service connection for hypertension have not been met.  
38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

3.  The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify before the Board, but he declined.

The Veteran was also provided VA examinations and neither the Veteran, nor his representative, has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disability which is aggravated by a service connected disability.  

In order to prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C. § 1113; 38 C.F.R. §§ 3.307, 3.309.

Herbicide Agent Exposure

The Veteran's military service record shows he had service in the Republic of Vietnam.  As such, he is presumed to have been exposed to herbicides during his time in service.

The service connection claims for anemia, hypertension, and erectile dysfunction on a presumptive basis as due to herbicide agent exposure must fail because the herbicide presumption set forth in 38 U.S.C. § 1116 and 38 C.F.R. § 3.307 does not apply.  Anemia, hypertension, and erectile dysfunction are not among the enumerated disabilities that are presumed due to herbicide agent exposure listed under 38 C.F.R. § 3.309(e).  The amended version of 38 C.F.R. § 3.309(e), Note 3, specifically states that the term ischemic heart disease does not include hypertension.   As such, service connection based on herbicide agent exposure is not warranted.

A veteran may still establish service connection for anemia, hypertension, and erectile dysfunction as due to herbicide exposure with proof of direct causation, or on any other recognized basis.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007). 

Anemia

The Veteran filed a service connection claim for anemia in July 2010, which was denied by a May 2011 rating decision.  He asserts that his anemia is due to his active service, to include his presumed herbicide agent exposure.

The Veteran's STRs do not show treatment, complaints, or a diagnosis of anemia rendered by a medical officer during his service.  At his October 1967 separation examination, he had normal findings and he specifically denied bleeding excessively.

After the Veteran's separation from service, the first evidence of anemia is not until 2003 when he was diagnosed with normocytic anemia, more than 35 years after his separation from service.

In January 2016, the Veteran was afforded a VA examination.  He reported that he sometimes caught a cold easily when the temperature dropped.  He also reported having cold hands, feet, and head.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner opined that the Veteran's anemia was less likely than not due to his active service.  The examiner reported that although there was evidence of a causal relationship between aplastic anemia and herbicide agent exposure, the same causal relationship did not exist for normocytic anemia.  The examiner noted that the Veteran did not have a diagnosis of aplastic anemia.  The examiner opined that the Veteran's anemia was less likely than not due to his service connected disabilities.  The examiner reported that there was no documentation that the Veteran's diabetes worsened the Veteran's anemia as his anemia had been stable since its initial diagnosis.  The examiner reported that the change in the Veteran's anemia was not considered a significant decline over the previous 10 years.

After weighing all the evidence, the Board finds great probative value in the January 2016 VA examiner's opinion.  This opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  This opinion overall provided substantial reasoning and explanation as to why the Veteran's anemia was not due to his active service or due to a service connected disability.  See also Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).

Consideration has been given to the Veteran's assertion that his anemia was due to his active service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of a blood disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  A blood disorder is not the type of conditions that is readily amenable to mere lay diagnosis or probative comment regarding etiology, as the evidence shows that physical examinations that include objective medical tests are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372, 1377; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran is competent to report perceived symptoms of a blood disorder, he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he received any special training or acquired any medical expertise in evaluating hematological disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Here, the Veteran's anemia has not been continuously present from service.  As such, a medical opinion is necessary to connect anemia to the Veteran's military service.  This opinion was obtained, but did not find a nexus.

As such, the criteria for service connection for anemia have not been met, and the Veteran's claim is denied.

Hypertension

The Veteran filed a service connection claim for hypertension in July 2010, which was denied by a May 2011 rating decision.  He believes that his hypertension is due to his active service, to include his presumed herbicide agent exposure.

For VA compensation purposes, the term "hypertension" means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  Multiple blood pressure readings are required to confirm the diagnosis of hypertension with two or more readings on at least three different days.  38 C.F.R. § 4.104, DC 7101, Note 1.

The Veterans STRs show he had a normal blood pressure reading at his August 1965 entrance examination and at an August 1966 examination.  At his October 1967 separation examination, he had an elevated blood pressure reading of 130/90.  However, he also had normal examination of his heart and specifically denied having high blood pressure.  His STRs do not show treatment, complaints, or a diagnosis of hypertension rendered by a medical officer during his service.

The first medical evidence of hypertension having been diagnosed does not appear until 2003, which is more than 35 years after his separation from service.  As such, the record contains no diagnosis of hypertension either in service or within one year after service, which would preclude service connection on the basis of continuity of symptomology or on any presumptive basis.  The Veteran has not argued to the contrary and instead argues his hypertension is the result of his herbicide agent exposure or due to a service-connected disability.  There is also no medical evidence linking the Veteran's current hypertension to his active service, and he has not submitted any medical opinion that even suggests a relationship between his hypertension and his military service.  See Shedden, 381 F.3d 1163, 1167.

In March 2013, the Veteran was afforded a VA examination for his diabetes.  The examiner indicated that the Veteran's diabetes aggravated his hypertension, but did not provide a baseline level for the Veteran's hypertension.

In May 2013, a VA examiner reviewed the Veteran's claims file.  The examiner opined that the Veteran's hypertension was less likely as not due to his active service, to include the elevated pressure at the separation examination.  The examiner reported that the Veteran's blood pressure readings during his active service and did not meet the criterial for a diagnosis of hypertension.  The examiner reported that the Veteran was not diagnosed with hypertension until 2003.

In January 2016, the Veteran was afforded a VA examination for his hypertension.  After interviewing the Veteran, reviewing his claims file, and conducting a physical examination, the VA examiner opined that the Veteran's hypertension was less likely than not due to his active service, to include his herbicide agent exposure.  The examiner reported that hypertension occurred in the general population.  The examiner referred to multiple studies that failed to link herbicide agent exposure to hypertension.  The examiner opined that the Veteran's hypertension was less likely than not due to a service connected disability.  The examiner reported that the Veteran's diabetes was well controlled and the Veteran's hypertension predated his diabetes by several years.  The examiner noted that the Veteran was diagnosed with obstructive sleep apnea, which if remained untreated was known to cause and worsen hypertension.  The examiner reported that the Veteran does not use a CPAP machine, and therefore, had untreated obstructive sleep apnea that was more likely than not the cause of the Veteran's worsening hypertension.

Here, multiple medical opinions are of record which are provided by medical professionals who are presumed to be competent to provide the opinions.  As such, the Board must evaluate the opinions and determine which is the most probative.  Here, in March 2013, a VA examiner opined that the Veteran's hypertension was aggravated by his service connected diabetes mellitus.  However, the examiner did not complete the worksheet that is required when the box was checked and the examiner gave no explanation as to how such aggravation occurred.  Of note, VA will not concede aggravation occurred unless a baseline level of severity of the nonservice-connected disease or injury can be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310.

Subsequently, in July 2013, an examination report specifically found that the Veteran's diabetes mellitus did not cause or aggravate the Veteran's hypertension.  A similar result was found by a VA examiner in 2016.

After weighing all the evidence, the Board finds great probative value in the January 2016 VA examiner's opinions.  These negative opinions are sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray, 7 Vet. App. 488, at 492-93.  This opinion overall provided substantial reasoning and explanation as to why the Veteran's hypertension was not due to his active service or due to a service connected disability.  See also Acevedo, 25 Vet. App. 286, 294.  Thus, because the 2016 examiner provided better reasoning, that opinion is afforded greater weight.

Consideration has been given to the Veteran's personal assertion that his hypertension was caused by herbicide agent exposure or due to a service-connected disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. 428, 435, as to the specific issues in this case, the etiology of hypertension, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372, 1377 n.4.  Hypertension is not the type of conditions that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that physical examinations that include multiple blood pressure readings and kidney function studies are needed to properly assess and diagnose the disorder.  See Davidson, 581 F.3d 1313; Jandreau, 492 F.3d 1372, 1377; and Woehlaert, 21 Vet. App. 456, 462.

That is, although the Board readily acknowledges that Veteran is competent to report perceived symptoms of hypertension, he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he has received any special training or acquired any medical expertise in evaluating cardiovascular disorders such as hypertension, psychiatric disorders such as PTSD, or diabetes.  See Kingi, 700 F.3d 1339, 1345.  Accordingly, the Veteran's assertions do not constitute competent medical evidence.

As such, the criteria for service connection for hypertension have not been met, and the Veteran's claim is denied.

Erectile Dysfunction

The Veteran filed a service connection claim for erectile dysfunction in July 2010, which was denied by a May 2011 rating decision.  He believes that his erectile dysfunction is secondary to a service connected disability.

The Veteran's STRs do not contain any complaints, treatment, or diagnosis of erectile dysfunction, and he has not sought service connection on a direct basis.  As such, service connection on a direct basis is not warranted.

The Veteran's treatment records show he was first diagnosed with erectile dysfunction in 2003, which is more than 35 years after his separation from service.

In January 2016, the Veteran was afforded a VA examination.  He reported that his erectile dysfunction began in approximately 2003 after he began taking hypertension medications.  After interviewing the Veteran, reviewing his claims file, and conducting a physical examination, the VA examiner opined that the Veteran's erectile dysfunction was less likely than not due to his active service.  The examiner reported that a preponderance of herbicide agent exposure studies does not suggest a relationship between herbicide agent exposure and erectile dysfunction.  The examiner opined that the Veteran's erectile dysfunction was less likely than not due to a service connected disability.  The examiner reported that the medical evidence showed that the Veteran's onset of erectile dysfunction was in 2003 and he was diagnosed with diabetes in 2012.  The examiner reported that the Veteran did not report that his erectile dysfunction had worsened since his onset of diabetes.

An opinion was also obtained in 2013 to analyze whether the Veteran's PTSD medication had any impact on his erectile dysfunction.

The examiner opined that the Veteran's erectile dysfunction was less likely than not caused by medications that had been prescribed for the Veteran's PTSD. She explained that the Veteran complained about erectile dysfunction in 2008, before he had been prescribed PTSD medications.  Additionally, she noted that the Veteran was diagnosed with hypogonadism, a known cause of ED.

After weighing all the evidence, the Board finds great probative value in the January 2016 VA examiner's opinions.  These negative opinions are sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position, including his assertion that his erectile dysfunction was secondary to his service connected disabilities.  Wray, 7 Vet. App. 488, at 492-93.  As such, service connection on a secondary basis is not warranted.  

Furthermore, even were it suggested that the Veteran's erectile dysfunction had been aggravated by his service connected disabilities, the medical evidence of record does not provide a baseline level of the Veteran's erectile dysfunction prior to such aggravation.  Finally, the VA examiners consistently reported there was no link between the Veteran's erectile dysfunction and his service connected disabilities.  As such, service connection based on aggravation is also denied.

Consideration has been given to the Veteran's personal assertion that his erectile dysfunction was the result of his service connected disabilities.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of erectile dysfunction, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372, 1377 n.4.  The etiology of erectile dysfunction is not the type of question that is readily amenable to mere lay diagnosis, as the evidence shows that physical examinations, which may include urology examinations, are needed to properly assess and diagnose the disorder.  See Davidson, 581 F.3d 1313; Jandreau, 492 F.3d 1372, 1377.
 
That is, although the Board readily acknowledges that Veteran is competent to report erectile dysfunction, he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to whether his service connected disabilities caused or aggravated his erectile dysfunction.  Nothing in the record demonstrates that he has received any special training or acquired any medical expertise in evaluating urological disorders such as erectile dysfunction.  See King, 700 F.3d 1339, 1345.  Accordingly, the Veteran's assertions do not constitute competent medical evidence.

As such, the criteria for service connection for erectile dysfunction have not been met, and the Veteran's claim is denied.


ORDER

Service connection for anemia is denied.

Service connection for hypertension is denied.

Service connection for erectile dysfunction is denied.


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


